      Case 2:20-mj-00081-cgc Document 10 Filed 08/25/20 Page 1 of 2                  PageID 60




                    IN THE UNITED STATES DISTIRCT COURT FOR THE
                  WESTERN DISTRICT OF TENNESSEE WESTERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,

vs.                                                             CR. No. 20mj081


TERICA ELLIS,

                          Defendant.



                                       MOTION TO CONTINUE




             COMES NOW, Defendant, Terica Ellis, by and through her Attorney of Record,

Scott Hall, and would respectfully ask this Honorable Court to continue the detention hearing

currently set August 25, 2020 at 4:00pm based on the following:

      I.        Counsel needs additional time to prepare and meet with Defendant in person.

      II.       Counsel has zoom conferenced with Defendant at Mason but needs an in-person face
                to face meeting. Counsel has been advised by Mason that Defendant is currently
                being quarantined.

      III.      Counsel has communicated with AUSA Michelle Kimbril-Parks and is working to
                obtain audio recordings of Defendant and FBI agents. These recordings were made
                shortly after Defendant’s arrest in Memphis. These recordings may contain
                information pertinent to Defendant’s need to waive her detention hearing and removal
                hearing.

      IV.       Counsel has had conversations with the AUSA from the Eastern District of Missouri
                as well as Defendant’s court appointed Federal Defender from the Eastern District
  Case 2:20-mj-00081-cgc Document 10 Filed 08/25/20 Page 2 of 2                   PageID 61




            and based on those conversations counsel needs additional time to prepare and gather
            more information

   V.       Counsel has spoken to AUSA Michelle Kimbril-Parks and she has no objection to the
            foregoing request for a continuance.

   VI.      Counsels is asking for at least a week continuance.



         WHEREFORE, PREMISIES CONSIDERED, Defendant would respectfully ask this

Honorable Court to continue this matter.

                                                     Respectfully submitted,

                                                     __________/Scott Hall________________
                                                     Scott Hall
                                                     200 Jefferson Avenue Suite 700
                                                     Memphis, TN 38103
                                                     (901) 522-1365

                                   CERTIFICATE OF SERVICE
       I , Scott Hall, hereby certify that a true and accurate copy of the foregoing Motion has
been electronically delivered to Assistant United States Attorney Michelle Kimbril-Parks, at 170
North Main 8th floor, Memphis, TN 38103 on this the 25th day of August 2020.



                                                     ________/Scott Hall___________________
                                                     Scott Hall
